
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



UTI Corporation
2000 Stock Option and Incentive Plan
Incentive Stock Option Agreement


Option Number:

Grant Date:

Stock Option Exercise Price:

Last Date to Exercise:            1/

Number of Shares of Common Stock
Covered by Grant of Options:

We are pleased to inform you that the Board of Directors (the "Board") has
granted you an option to purchase common stock, par value $0.01 per share
("Stock") of UTI Corporation, a Maryland corporation (the "Company"). Your grant
has been made under the Company's 2000 Stock Option and Incentive Plan (the
"Plan"), which, together with the terms contained in this Agreement, sets forth
the terms and conditions of your grant and is incorporated herein by reference.
A copy of the Plan is attached. Please review it carefully. If any provisions of
the Agreement should appear to be inconsistent with the Plan, the Plan will
control.

  


      This stock option grant has been executed and delivered effective as of
                        on behalf of UTI Corporation.
 
 
 
 
 
 
 
    

--------------------------------------------------------------------------------

Name:
Title:            ACCEPTED AND AGREED TO:                      

--------------------------------------------------------------------------------

     

   


This is not a stock certificate or a negotiable instrument. Non-Transferable.

   


   


   


--------------------------------------------------------------------------------

1Certain events can cause an earlier termination of the Option. See "Exercise"
below.

--------------------------------------------------------------------------------



1.     Vesting:

        Subject to the terms of the Plan, the Option becomes vested as to 20% of
the shares of Stock purchasable pursuant to the Option on the first anniversary
of date of grant of the Option, if you have been providing services to the
Company or an affiliate continuously from the Option's date of grant to the
first anniversary of the date of grant (the "Anniversary Date") and, so long as
continuous provision of services has not been interrupted, the Option becomes
vested as to an additional 20% of the shares of Stock subject to the Option on
each of the next four (4) Anniversary Dates. Section 18 of the Plan contains a
description of certain events involving a change in control of the Company which
may cause vesting of your Option to accelerate.

2.     Exercise:

        You may exercise this Option, in whole or in part, to purchase a whole
number of vested shares of not less than 100 shares, unless the number of shares
purchased is the total number available for purchase under the Option, by
following the exercise procedures as set forth in the Plan. All exercises must
take place before the Last Date to Exercise, or such earlier date following your
death, disability or your ceasing to provide services as described below under
"Service Requirements." The number of shares you may purchase as of any date
cannot exceed the total number of shares vested by that date, less any shares
you have previously acquired by exercising this Option. Section 18 of the Plan
provides a description of certain events involving a change in control of the
Company that may cause your Option to terminate before the Last Date to
Exercise.

3.     Service Requirements:

        If you cease to provide services to the Company or its affiliates for a
reason other than your death or permanent and total disability, all further
vesting of shares under this grant stops, all unvested shares are canceled, and
you will have ninety (90) days after your provision of services ceases to
exercise your vested options (unless your services are terminated for "Cause").
In the event you cease to provide services to the Company or its affiliates
because of your death or permanent and total disability, you or your estate will
have a period of one year to exercise this Option to the extent the Option was
vested and otherwise exercisable at the time of your death or permanent and
total disability. Your Option will terminate upon termination of your services
for Cause, or if earlier, upon your receipt of notice that the Company or any of
its affiliates has terminated your services for Cause. Cause means, as
determined by the Board and unless otherwise provided in an applicable
employment agreement with the Company or any of its affiliates, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between you and the Company or any of its affiliates. The Board shall
have the authority, in its sole discretion, to determine if you have ceased to
provide services to the Company or its affiliates.

4.     Taxes and Withholding:

        This Option shall constitute an Incentive Stock Option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended. In the
event that the Company or any of its affiliates determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
exercise or sale of shares arising from this grant, the Company shall have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or an affiliate.

2

--------------------------------------------------------------------------------




5.     Non-transferability:

        a.    General.    During your lifetime, only you (or, in the event of
your legal incapacity or incompetency, your guardian or legal representative)
may exercise the Option and no Option shall be assignable or transferable by
you, other than by will or the laws of descent and distribution.

        b.    Right of First Refusal.    You (or such other individual who is
entitled to exercise an Option) may not sell, pledge, assign, gift, transfer, or
otherwise dispose of any shares of Stock acquired pursuant to an Option to any
person or entity without first offering such shares to the Company for purchase
on the same terms and conditions as those offered the proposed transferee. The
Company may assign its right of first refusal under this Section 5(b) in whole
or in part, to (1) any holder of stock or other securities of the Company (a
"Stockholder"), (2) any affiliate or (3) any other person or entity that the
Board determines has a sufficient relationship with or interest in the Company.
The Company shall give reasonable written notice to you of any such assignment
of its rights. The restrictions of this Section 5(b) re-apply to any person to
whom Stock that was originally acquired pursuant to an Option is sold, pledged,
assigned, bequeathed, gifted, transferred or otherwise disposed of, without
regard to the number of such subsequent transferees or the manner in which they
acquire the Stock, but the restrictions of this Section 5(b) do not apply to a
transfer of Stock that occurs as a result of your death or the death of any
subsequent transferee (but shall apply to the executor, the administrator or
personal representative, the estate, and the legatees, beneficiaries and assigns
thereof). Notwithstanding the foregoing, prior to such time that the Company is
subject to the reporting requirements under the Securities Exchange Act of 1934,
as amended, you (or such other individual who is entitled to exercise an Option)
may not sell, pledge, assign, gift, transfer, or otherwise dispose of any shares
of Stock acquired pursuant to an Option to any person or entity other than
(1) to the Company, (2) in the event of your death, pursuant to the laws of
testate or intestate succession or (3) in the event of your total and permanent
disability, to your representative.

        c.    Repurchase Rights.    Upon the termination of your employment or
other relationship with the Company or an affiliate, the Company shall have the
right, for a period of up to twelve months following such termination, to
repurchase any or all of the shares acquired by you or your transferee pursuant
to this Option (including shares that were previously transferred pursuant to
Sections 5(b) above), at a price equal to the fair market value of such shares
on the date of termination. Upon the exercise of an Option following termination
of your employment or other relationship with the Company or an affiliate, the
Company shall have the right, for a period of up to twelve months following such
exercise, to repurchase any or all such shares of Stock acquired by you pursuant
to such exercise of such Option at a price that is equal to the fair market
value of such shares (including shares that were previously transferred pursuant
to Section 5(b) above) on the date of exercise. In the event that the Company
determines that it cannot or will not exercise its rights to purchase Stock
under this Section 5(b), in whole or in part, the Company may assign its rights,
in whole or in part, to (1) any Stockholder, (2) any affiliate or (3) any other
person or entity that the Board determines has a sufficient relationship with or
interest in the Company. The Company shall give reasonable written notice to the
individual of any assignment of its rights.

        d.    Installment Payments.    In the case of any purchase of Stock
under this Section 5, at the option of the Company or its permitted assignee,
the Company or its permitted assignee may pay you, the transferee of the Option
or other registered owner of the Stock the purchase price in three or fewer
annual installments. Interest shall be credited on the installments at the
applicable federal rate (as determined for purposes of Section 1274 of the Code)
in effect on the date on which the purchase is made. The Company or its
permitted assignee shall pay at least one-third of the total purchase price each
year, plus interest on the unpaid balance, with the first payment being made on
or before the 60th day after the purchase.

3

--------------------------------------------------------------------------------




        e.    Publicly Traded Stock.    If the Stock is listed on an established
national or regional stock exchange or is admitted to quotation on the National
Association of Securities Dealers Automated Quotation System, or is publicly
traded in an established securities market, the foregoing transfer restrictions
of Sections 5(b) and 5(c) shall terminate as of the first date that the Stock is
so listed, quoted or publicly traded.

6.     Market Standoff Agreement:

        In connection with the initial public offering of the Company's
securities and upon request of the Company or the underwriters managing such
underwritten offering of the Company's securities, you (or your transferee)
agree not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any shares of Stock acquired pursuant to
this Option (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the Company's initial public offering.

7.     Forfeiture of Rights:

        If you should take actions in competition with the Company, the Company
shall have the right to cause a forfeiture of your rights, including, but not
limited to, the right to cause you to forfeit: (i) any outstanding Option, and
(ii) any gain recognized by you upon the exercise of an Option during the period
commencing twelve (12) months prior to your termination of employment or other
relationship with the Company due to taking actions in competition with the
Company and ending twelve (12) months following such termination of employment
or other relationship. Unless otherwise specified in an employment or other
agreement between the Company and you, you take actions in competition with the
Company if you directly or indirectly, own, manage, operate, join or control, or
participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity which competes with any business in which the Company or any of its
affiliates is engaged during your employment or other relationship with the
Company or its affiliates or at the time of your termination of employment or
other relationship.

* * * * *

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



UTI Corporation 2000 Stock Option and Incentive Plan Incentive Stock Option
Agreement
